DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, & 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rampton et al. (Pub No. US 2006/0000952 A1).  
Regarding claims 1, 3, & 4
	Rampton teaches an aircraft (See paragraphs 0002, 0038 & figure 4, ref # 450) comprising: a wing (See paragraphs 0002, 0038 & figure 4, ref # 410) comprising: a high-lift device; (See paragraphs 0002, 0038 & figure 4, ref # 420) the high-lift device (See paragraphs 0002, 0038 & figure 4, ref # 420) comprising: a flap (See paragraph 0019 & figures 2A-2D, ref # 220) installed in a leading edge of a wing, (See paragraph 0019 & figures 2A-2D, ref # 210) retracted in a lower surface of the leading edge, (See paragraph 0019 & figures 2A-2D) and extended forward of the leading edge; (See paragraph 0019 & figures 2A-2D) a first rotary shaft (See paragraphs 0021-0023 & figures 2A-2D, ref # 260) having an axial direction (See paragraphs 0021-0023 & figures 2A-2D, ref # A) installed along a spanwise direction of the wing; (See paragraphs 0021-0023 & figures 2A-2D, ref # 210) a second rotary shaft (See paragraphs 0021-0023 & figures 2A-2D, ref # the unlabeled pivot point of link 232) having an axial direction installed along the spanwise direction of the wing; (See paragraphs 0021-0023 & figures 2A-2D, ref # 210) a first link mechanism (See paragraphs 0021-0023 & figures 2A-2D, ref # 231) connected to the first rotary shaft (See paragraphs 0021-0023 & figures 2A-2D, ref # 260) and the flap; (See paragraphs 0021-0023 & figures 2A-2D, ref # 220) and a second link mechanism (See paragraphs 0021-0023 & figures 2A-2D, ref # 232) connected to the second rotary shaft (See paragraphs 0021-0023 & figures 2A-2D, ref # the unlabeled pivot point of link 232) and the flap, (See paragraphs 0021-0023 & figures 2A-2D, ref # 220) wherein the first link mechanism (See paragraphs 0021-0023 & figures 2A-2D, ref # 231) is driven by a rotation force of the first rotary shaft (See paragraphs 0021-0023 & figures 2A-2D, ref # 260) so that the flap (See paragraphs 0021-0023 & figures 2A-2D, ref # 220) is retracted in the lower surface of the leading edge (See figure 2D) or is extended forward of the leading edge, (See paragraphs 0021-0023 & figures 2A-2C) and wherein the second link mechanism (See paragraphs 0021-0023 & figures 2A-2D, ref # 232) is driven by a rotation force of the second rotary shaft (See paragraphs 0021-0023 & figures 2A-2D, ref # the unlabeled pivot point of link 232) so that a position or an angle of the flap (See paragraphs 0021-0023 & figures 2A-2D, ref # 220) moved by the first link mechanism (See paragraphs 0021-0023 & figures 2A-2D, ref # 231) is changed.  (See figures 2A-2D)  

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, 
The prior art does not disclose or suggest the claimed “a fourth link member having one end connected to the second rotary shaft via a sixth joint, and the other end connected to the rotary member via a seventh joint; and a fifth link member having one end connected to the second rotary shaft via an eighth joint, and the other end connected to the rotary member via a ninth joint, wherein the first link mechanism is composed of the first link member, the second link member, and the third link member, and wherein the second link mechanism is composed of the rotary member, the first link member, the second link member, the third link member, the fourth link member, and the fifth link member” in combination with the remaining claim elements as set forth in claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Amorosi et al. (US Patent No. 9,896,190 B1) discloses an aircraft, a wing, a high-lift device, a Krueger flap, 1st & 2nd rotary shafts, 1st & 2nd link mechanisms, and a rotation force.  The reference Sakurai et al. (Pub No. US 2014/0312175 A1) discloses an aircraft, a wing, a high-lift device, a Krueger flap, a 1st rotary shaft, 1st & 2nd link mechanisms, and a rotation force.  The reference Gorges (US Patent No. 3,743,219) discloses an aircraft, a wing, a high-lift device, a Krueger flap, a 1st rotary shaft, a 1st link mechanisms, and a rotation force.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647